The Attorney        General of Texas
                                     November 28, 1977
JOHN L. HILL
Attorney General


                   Honorable Felipe Reyna                Opinion No. H-1097
                   District Attorney
                   3rd Floor, McLennan County            Re: Fees of county
                     Courthouse                          clerks and recorders.
                   Waco, Texas 76701

                   Dear Mr. Reyna:

                        You have requested our opinion regarding certain fees
                   related to commitment proceedings for the mentally ill.
                   Senate Bill 184, Acts 1977, 65th Leg., ch. 291, at 767,
                   enacted in the recent regular session of the Legislature,
                   amended article 3930(b), V.T.C.S.  Section lB(1) (a) (v) of
                   the amended statute provides:

                             For mentally ill: Total costs for all
                             services listed in Article 5547-13, Article
                             5547-14 and Article 5547-15, Vernon's
                             Civil Statutes of Texas, shall be in the
                             amount of . . . . . . . . . . . . .$40.00

                   You ask whether this statute is constitutional and eliminates
                   the county judge's discretion to allow compensation under
                   article 5547-15, V.T.C.S. Articles 5547-13, 5547-14 and
                   5547-15, part of the Mental Health Code, state:

                               Upon the request of the county judge,
                             the county attorney or the district attorney
                             in counties having no county attorney shall
                             represent the State in commitment hearings
                             under this Code.

                   V.T.C.S. art. 5547-13.

                               (a) The county of legal residence of the
                             patient shall pay the costs of Temporary
                             Hospitalization, Indefinite Commitment and
                             Re-examination and Hearing proceedings, in-
                             cluding attorneys' fees and physicians'
                             examination fees, and expenses of transpor-
                             tation to a State mental hospital or to an
                             agency of the United States.



                                            p. 4500
Honorable Felipe Reyna   - Page 2   (H-1097)



            (b)  For the amounts of these costs ac-
          tually paid, the county is entitled to re-
          imbursement by the patient or any person
          or estate liable for his support in a
          State hospital.

            (c) Unless the patient or someone re-
          sponsible for him is able to do so, the
          State shall pay the cost of transporta-
          tion home of a discharged patient and the
          return of a patient absent without author-
          ity.

            (d) Neither the county nor the State
          shall pay any costs for a patient conunit-
          ted to a private hospital.

V.T.C.S. art. 5547-14.

            The county judge may allow reasonable
          compensation to attorneys and physicians
          appointed by him under this Code, provided
          that any compensation he allows to an
          attorney is not less than $25. The com-
          pensation paid shall be taxed as costs in
          case.

V.T.C.S. art. 5547-15.

     The relevant portion of article 3930(b) was first enacted
in 1967. Another section of the same bill expressly repealed
articles 5547-13 through 5547-15 to the extent of conflict only.
Acts 1967, 60th Leg., ch. 680, at 1788. In Attorney General
Opinion M-135 (1967), this office held that the provision pur-
porting to repeal articles 5547-13, 5547-14, and 5547-15, vio-
lated article 3, section 35 of the Texas Constitution, in that
the title of the bill gave no notice of an attempt to repeal
those statutes.

     Even though the title of Senate Bill 184 purports only to
"amend article . . . 3930(b)," we need not determine whether
Attorney General Opinion M-135 was correct, because Senate Bill
184 is an amendatory act. The Supreme Court has declared:

          With amendatory bills, it is settled
          that reference to the act or section to
          be amended is adequate, as long as the




                            p. 4501
Honorable Felipe Reyna   - Page 3   (H-1097)



          subject matter of the amendment is ger-
          mane or reasonably related to the content
          of the original act.

               . . . It is not necessary that the
          caption of an amendatory bill apprise the
          reader of the precise effects of the body
          of the bill, so long as the general sub-
          ject of the amending bill is disclosed.

Smith v. Davis, 426 S.W.Zd 827, 833 (Tex. 1968). In the present
instance, the "subject matter of the amendment" at issue is
phrased in language identical to that of the original act.
It is therefore unnecessary to ascertain whether the version
of article 3930(b) enacted in 1967 met constitutional require-
ments:

         It would be anomalous to say that the cap-
         tion of an amendatory act meeting the re-
         quirements of the Constitution, and hence
         carrying notice to those affected thereby,
         would nonetheless be invalidated because
         of possible infirmities in past legisla-
         tive enactments.

State v. Smith, 434 S.W.Zd 342, 348 (Tex. 1968).

     Article 3930(b), section 1 B (1) (a) sets the clerk's fee
in "each original cause or action in a Probate Court . . . due
and payable and to be paid by the party . . . initiating said
cause . . . .II In an action involving a mentally ill person,
the clerk's total fee for services in connection with proceed-
ing under articles 5547-13 through 5547-15 is set at $40.00.
V.T.C.S. art 3930(b), 9 1 B (1) (a)(v). Article 3930(b) thus
limits the amount that may be charged for filing a petition,
issuing notices, administering oaths, and performing all other
clerical duties in connection with the kinds of commitment
listed in article 5547-14. If the county judge allows compen-
sation to an appointed attorney or physician under article
5547-15, it is taxed as costs in the case, and the clerk has
certain duties with respect to collecting it. See Tex. R.
Civ. P. 129, 130. Article 3930(b), section 1 BTf) (a)(v) does
not attempt to repeal the provisions of the Mental Health Code
regarding payment of attorneys' fees, physicians' fees, and
transportation costs. Since these fees are not paid to the
clerk, they are unaffected by article 3930(b).




                             P. 4502
Honorable Felipe Reyna      - Page   4   (H-1097)



                         SUMMARY

            That part of article 3930(b) which limits
            to $40.00 the total costs payable to the
            county clerk for clerical services relating
            to commitment proceedings for the mentally
            ill does not purport to repeal and is not
            in conflict with articles 5547-13, 5547-14
            and 5547-15, V.T.C.S.

                                   Very truly yours,




                                   Attorney General of Texas

APPROVED:




DAVID MAKENDALL,




C. ROBERT HEATH, Chairman
Opinion Committee

jst




                               p. 4503